DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-12, 14, 17, 19-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub. 2018/0186132 A1) in view of Kudo et al. (US 2018/0186131 A1), MacQueen (US Pub. 2005/0260414 A1),  and Jin et al. (US Pub. 2007/0126144 A1).
Ikeda discloses a decorated sheet comprising a plurality of resin layers on a substrate (adherent) (abstract, [0115] and [0130]) where the layers comprise a primary film layer (base material sheet), transparent resin layer, and top coat layer (surface-protecting layer) ([0024]). The primary film layer is a thermoplastic resin sheet ([0100] which discloses the primary film layer is a film made from thermoplastic materials, e.g. polyethylene or polypropylene). The transparent resin layer comprises elastomeric components such as ethylene-propylene (olefin-based) copolymer rubber ([0082]). The top coat layer comprises a resin layer where the resin material is a curable resin ([0032]) and an inorganic fine particle ([0030]). The inorganic fine particles are added in an amount of 0.1 to 30 parts by weight based on 100 parts by weight of resin ([0031]) where the inorganic fine particles are silica ([0034]) with a size of 1 to 30 microns ([0095]) and where the layer has a thickness of 2 to 10 microns ([0127]).
Ikeda discloses a thickness close to the claimed range but not overlapping. 
Kudo discloses a decorative sheet with higher designability and weatherability by adding an inorganic ultraviolet absorbent vesicle formed though supercritical reverse phase evaporation method to at least a top coat layer (surface-protecting layer) (abstract and [0393]) where the top coat layer has a thickness of 3 to 20 microns ([0414]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the top coat in Ikeda to have a thickness taught in Kudo as a conventionally known suitable thickness for a top coat to protect a decorative sheet (Kudo, [0034]).
Ikeda in view of Kudo does not specifically disclose the particle size being ½ or less the thickness of the protective layer. However, Ikeda discloses a range of particle sizes of 1 to 30 microns and thickness of 3 to 20 microns, so for at least the particle size of 1 micron, the condition will be met since the thickness of the layer will not be less than 3 microns. Further, one of ordinary skill in the art is able to choose any value in the claimed ranges including values which meet the claim limitation. Thus, the condition is considered obvious in view of the teachings of Ikeda. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Ikeda does not disclose the surface free energy of the surface protecting layer.
MacQueen discloses coatings that provide improved repellency from foreign substances such as stainants and reduced adhesion against other foreign materials where the coating is on a flooring substrate and wherein the coating comprises a cured resin and low surface energy additive (abstract). The substrate may be plastic sheet flooring such as polyvinyl chloride (thermoplastic resin) and may comprise a felt backing (adherent) ([0025]). The coating comprises radiation-curable resin which is cured using radiant energy ([0027]-[0028]), a low surface energy additive ([0034]) and a flatting agent which is an inorganic particle which may be silica coated with a coupling agent such as an organosilane in an amount of 2 to 35% by weight of the coating mixture ([0050]) and a size of 0.1 to 100 microns with a preferred particle size of about 5 microns where the particle size is the same size or smaller than the coating thickness ([0050]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the top coat layer in Ikeda to be designed with a desired surface energy for the coating while maintaining other properties of the coating including adhesion to the substrate, ability to apply the coating, and degree of slipperiness of the coating so that the coating will have improved repellency to certain foreign substances and reduced adhesion against other foreign material as taught in MacQueen (MacQueen, abstract and  [0042]). 
Ikeda in view of MacQueen does not specifically disclose a surface free energy for the coating being 40 mJ/m2 or more and 54 mJ/m2 or less. However, MacQueen discloses that a desired surface energy may be achieved by incorporating a low surface energy additive to the coating to be less than a foreign substance that the coating is desired to repel ([0034]) where typical UV-cured acrylic coatings have a surface energy of greater than 40 dynes/cm ([0035]) and where the amount of low surface energy additive may be determined based on the desired surface energy of the coating while maintaining other properties of the coating including adhesion to the substrate, ability to apply the coating and degree of slipperiness of the coating ([0042]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the surface energy of the coating in Ikeda in view of MacQueen could be designed to a value within the claimed range to reduce the amount of adhesion of the flooring to some substances without negatively affecting the other properties of the coating including adhesion to the substrate, ability to apply the coating, and degree of slipperiness of the coating ([0034], [0036] and [0042]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the surface free energy of the coating involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Ikeda does not disclose a surface roughness, Ra, of 0.60 microns or less (instant claim 1) and 0.50 microns or more (instant claim 2) or a gloss value of 23 or less or 14 or less.
Jin discloses a film for flooring applications (abstract and [0001]) with an average surface roughness of 0.5 to 0.9 microns or 0.5 to 0.7 microns and a gloss level of 10 or less (abstract and [0032]) where the film is embossed (abstract) and has a matte surface ([0021]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the surface roughness in Ikeda should be designed to be 0.5 to 0.7 microns to have a gloss level of 10 or less as taught in Jin to have a surface with better print quality, low gloss, and a matte surface finish (Jin, abstract, [0002], [0021], [0026], and [0032] and see Ikeda, [0127] which teaches to adjust luster to achieve a desired aesthetic).
Specifically regarding claim 6, Ikeda in view of MacQueen, Jin, and Kudo discloses the sheet of claim 1 as discussed above. Ikeda does not specifically disclose the coating containing an inorganic filler which is in the form of a vesicle although Ikeda does disclose including an additive in a vesicular state ([0091]). 
Kudo discloses a decorative sheet with higher designability and weatherability by adding an inorganic ultraviolet absorbent vesicle formed though supercritical reverse phase evaporation method to at least a top coat layer (abstract and [0021]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating in Ikeda in view of MacQueen and Jin could further include the inorganic filler being an inorganic ultraviolet absorbent vesicle as taught in Kudo to have a higher degree of designability and weatherability over a long period of time (Kudo, abstract and [0008]).
Specifically regarding claim 22, Ikeda does not disclose a primer layer between the transparent resin layer and the top coat layer. However, Ikeda does teach primer layers in general to assure adhesion ([0132]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a primer layer as taught in Ikeda could be further included between the transparent resin layer and the top coat to assure adhesion.
Specifically regarding claim 23, claim 23 contains a limitation, the decorative sheet is embossed, which defines a product by how the product was made. Thus, claim 23 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a surface. Ikeda in view of MacQueen and Jin discloses such a product as discussed above. Further, Ikeda discloses embossing the top side of the decorative sheet ([0115] and [0116]).
Claims 1-2, 4, 6, 8-12, 14, 17, 19-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2018/0186131 A1) in view of Ikeda et al. (US Pub. 2018/0186132 A1), MacQueen (US Pub. 2005/0260414 A1), and Jin et al. (US Pub. 2007/0126144 A1).
Regarding claims 1-2, 4, 6, and 14, Kudo discloses a decorative sheet with higher designability and weatherability by adding an inorganic ultraviolet absorbent vesicle (inorganic filler) formed though supercritical reverse phase evaporation method to at least a top coat layer (surface protecting layer) (abstract and [0393]) where the top coat layer has a thickness of 3 to 20 microns ([0414]) which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. The inorganic vesicle is 50 to 800 nm ([0021]) which is less than ½ the thickness of the layer given the layer is at least 3 microns. The top coat is formed of a curable resin ([0405] and [0035]). The top coat is on a primary film layer (base material sheet) and transparent resin layer ([0414]). The primary film layer is a thermoplastic polymer such as polyethylene or polypropylene ([0048]). 
Kudo does not specifically disclose the transparent resin layer comprising one of the listed components in instant claim 1.
Ikeda discloses a decorated sheet comprising a plurality of resin layers on a substrate (adherent) (abstract, [0115] and [0130]) where the layers comprise a primary film layer (base material sheet), transparent resin layer, and top coat layer (surface-protecting layer) ([0024]). The primary film layer is a thermoplastic resin sheet ([0100] which discloses the primary film layer is a film made from thermoplastic materials, e.g. polyethylene or polypropylene). The transparent resin layer comprises elastomeric components such as ethylene-propylene (olefin-based) copolymer rubber ([0082]). The top coat layer comprises a resin layer where the resin material is a curable resin ([0032]) and an inorganic fine particle ([0030]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the transparent film layer in Kudo to comprise elastomeric components such as ethylene-propylene (olefin-based) copolymer rubber as taught in Ikeda to improve extrusion film formability, bending processability, and impact resistance (Ikeda, [0082]).
Kudo does not disclose the surface free energy of the surface protecting layer.
MacQueen discloses coatings that provide improved repellency from foreign substances such as stainants and reduced adhesion against other foreign materials where the coating is on a flooring substrate and wherein the coating comprises a cured resin and low surface energy additive (abstract). The substrate may be plastic sheet flooring such as polyvinyl chloride (thermoplastic resin) and may comprise a felt backing (adherent) ([0025]). The coating comprises radiation-curable resin which is cured using radiant energy ([0027]-[0028]), a low surface energy additive ([0034]) and a flatting agent which is an inorganic particle which may be silica coated with a coupling agent such as an organosilane in an amount of 2 to 35% by weight of the coating mixture ([0050]) and a size of 0.1 to 100 microns with a preferred particle size of about 5 microns where the particle size is the same size or smaller than the coating thickness ([0050]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the top coat layer in Kudo to be designed to have a desired surface energy for the coating while maintaining other properties of the coating including adhesion to the substrate, ability to apply the coating and degree of slipperiness of the coating so that the coating will have improved repellency to certain foreign substances and reduced adhesion against other foreign material as taught in MacQueen (MacQueen, abstract and  [0042]). 
Kudo in view of MacQueen does not specifically disclose a surface free energy for the coating being 40 mJ/m2 or more and 54 mJ/m2 or less. However, MacQueen discloses that a desired surface energy may be achieved by incorporating a low surface energy additive to the coating to be less than a foreign substance that the coating is desired to repel ([0034]) where typical UV-cured acrylic coatings have a surface energy of greater than 40 dynes/cm ([0035]) and where the amount of low surface energy additive may be determined based on the desired surface energy of the coating while maintaining other properties of the coating including adhesion to the substrate, ability to apply the coating and degree of slipperiness of the coating ([0042]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the surface energy of the coating in Ikeda in view of MacQueen could be designed to a value within the claimed range to reduce the amount of adhesion of the flooring to some substances without negatively affecting the other properties of the coating including adhesion to the substrate, ability to apply the coating and degree of slipperiness of the coating ([0034], [0036] and [0042]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the surface free energy of the coating involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Kudo does not disclose a surface roughness, Ra, of 0.60 microns or less (instant claim 1) and 0.50 microns or more (instant claim 2) or a gloss value of 23 or less or 14 or less.
Jin discloses a film for flooring applications (abstract and [0001]) with an average surface roughness of 0.5 to 0.9 microns or 0.5 to 0.7 microns and a gloss level of 10 or less (abstract and [0032]) where the film is embossed (abstract) and has a matte surface ([0021]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the surface roughness in Kudo should be designed to be 0.5 to 0.7 microns as taught in Jin to have a surface with better print quality, low gloss, and a matte surface finish (Jin, abstract, [0002], [0021], [0026], and [0032] and see Kudo, [0037] which teaches to adjusting gloss to achieve a desired aesthetic).
Regarding claims 8, 10, and 17, Kudo in view of Ikeda, MacQueen, and Jin discloses the decorative sheet of claim 1 as discussed above. Kudo discloses including abrasion resistant inorganic filler which is silica to the top coat ([0037]) but does not disclose the diameter of the inorganic filler being 1 to 10 microns or the amount of filler. 
Ikeda discloses inorganic particles to add abrasion resistance top coat layer where the inorganic particles are fine particles with a diameter of 1 to 30 microns ([0093] and [0095]) and where the particles are added in the amount of 0.1 to 30 parts by weight based on 100 parts by weight of resin ([0093]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the abrasion resistant particles inorganic particles in Kudo to be 1 to 30 microns (which would include values at least at 1 to 1.5 microns that are less than ½ the thickness of the layer) and added in an amount of 0.1 to 30 parts by weight based on 100 parts by weight of resin material as taught in Ikeda as a conventionally known suitable particle size and amount for particles to impart abrasion resistance in a top coat layer (Ikeda, [0093] and [0095]). 
Regarding claim 9, Kudo discloses adding the inorganic vesicle filler in the amount of 0.5 to 20 parts by weight per 100 parts by weight of resin material ([0396]). 
Regarding claims 11 and 19, Kudo discloses the resin in the top coat layer being electron beam (ionizing) curable resin ([0405] and [0036]).
Regarding claims 12 and 20, Kudo discloses the decorative sheet having an adhesive layer on the primary film layer and placed on substrate (adherend) ([0032], [0484] and Fig. 1).
Regarding claim 22, Kudo does not disclose a primer layer between the transparent resin layer and the top coat layer. However, Kudo does teach primer layers in general to assure adhesion ([0054]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a primer layer as taught in Kudo could be further included between the transparent resin layer and the top coat to assure adhesion.
Regarding claim 23, claim 23 contains a limitation, the decorative sheet is embossed, which defines a product by how the product was made. Thus, claim 23 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a surface. Kudo in view of Ikeda, MacQueen, and Jin discloses such a product as discussed above. Further, Kudo discloses embossing the top side of the decorative sheet ([0429]-[0430]).

Response to Arguments
Applicant’s arguments, see page 9, filed 6/21/2022, with respect to the rejection(s) of claim(s) 1-2, 4, 6, 8-12, 14, 17, 19-20, and 21-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikeda in view of Kudo, MacQueen, and Jin; or Kudo in view of Ikeda, MacQueen, and Jin.
To the extent Applicant’s arguments still apply, Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
Applicant argues the superior effects of the claimed invention are only obtained by the combination of the claimed features specifically where the upper limit of surface free energy is 54 mJ/m2 which is set forth in paragraph [0055] of the instant Specification to obtain easy cleanability. Applicant argues these superior effects are also demonstrated in Table 1 of the instant Specification in Examples 1 and 4-8 where the surface free energy is 54 mJ/m2 or less and have an easy cleanability rating of ++ which is greater than Examples 2 and 3 with a rating of +. 
Examiner respectfully disagrees. In response to applicant's argument that the claimed surface free energy results in easier cleanability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, MacQueen is considered to teach designing the surface free energy of a surface to achieve a desired degrees of slipperiness of the coating so that the coating will have improved repellency to certain foreign substances and reduced adhesion against other foreign material (MacQueen, abstract and  [0042]). Thus, the claimed feature is considered to be taught in the prior art of record.
To the extent Applicant is asserting unexpected results based on the surface free energy of the surface protecting layer, those results are not commensurate in the scope of the claims. MPEP 716.02(d). Applicant's assertion is based on Table 1, Examples 1-8 of the instant Specification where Examples 1 and 4-8 have a surface free energy of 40.6 to 53.7 mJ/m2 and an easy cleanability of ++ and Examples 2 and 3 have a surface free energy of 56.6 to 57.2 mJ/m2 and an easy cleanability of +. To establish unexpected results over a claimed range, Applicant should compare a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range. MPEP 716.02(d)II. The provided evidence is insufficient to rebut the prima facie case because there are no results lower than 40 mJ/m2 so there is no example outside the lower end of the range, and the results are not commensurate in the scope of the claims. Further, the Examples 1 and 4-8 use a specific resin composition different from Examples 2 and 3 so it is not clear where the difference in cleanability comes from whether it is because of composition of the layer or the surface free energy. Thus, Applicant has failed to meet the initial burden of establishing unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783